THE THIRTEENTH COURT OF APPEALS

                                          13-14-00106-CV


                                         Crystal Hinojosa
                                                 v.
                                       Bee Housing Authority


                                    On Appeal from the
                             County Court of Bee County, Texas
                                 Trial Cause No. CV-4898


                                           JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.



July 10, 2014